Citation Nr: 0021536	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to an increased rating 
for low back disability.  

In a May 2000 rating decision, service connection for a 
bipolar disorder as secondary to service-connected low back 
disability was denied.  In a May 2000 letter, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran has not initiated an appeal with regard 
to that issue.  


REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  After review of 
the claims file, however, the Board finds that there is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).

In December 1997, the veteran was afforded a VA spine 
examination.  Range of motion studies were performed at that 
time.  In a March 1998 rating decision, entitlement to an 
increased rating for low back disability was denied.  The 
veteran appealed that determination.  He asserts that the 
December 1997 VA examination was inadequate and that his low 
back disability is more severe than was represented on the 
examination report.  The veteran maintains that he has marked 
limitation of motion on forward bending, abnormal mobility on 
forced motion, and muscle spasms.  In addition, he contends 
that he has severe pain in his low back.

A review of a November 1998 private medical report from 
Geneva Hospital shows that the veteran was hospitalized with 
complaints of severe low back pain and spasms.  No range of 
motion testing was performed and no spasms were elicited upon 
physical evaluation.  In a subsequent December 1998 VA 
outpatient record, it was noted that the veteran's range of 
motion was intact.  A review of VA outpatient records dated 
from 1997 to 2000 do not reflect low back range of motion 
studies.  

In light of the veteran's contentions, the Board finds that 
he should be afforded another VA orthopedic examination that 
specifically addresses the low back disability criteria 
pertinent to lumbosacral strain as set forth in Diagnostic 
Code 5295, as well as the low back disability criteria 
pertinent to limitation of motion of the low back as set 
forth in Diagnostic Code 5292.  In addition, as noted, the 
veteran maintains that he has severe pain.  As such, the 
examiner must take into consideration the directives of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the case of DeLuca, the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Thus, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the two pertinent Diagnostic Codes, cited to 
above, that take into consideration limitation of motion of 
the lumbar spine.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the claims file all 
outstanding pertinent medical treatment from the VA Medical 
Center (VAMC) in Canandaigua, New York, and any other source 
or facility identified by the veteran, so that the examiner's 
review of the veteran's medical history may be an informed 
one.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
from the Canandaigua VAMC, and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available evidence pursuant to 
the above-requested development, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected low back disability.  The 
entire claims file, to include a complete 
copy of this REMAND must be made 
available to, and be reviewed by the 
examiner.  All indicated tests and 
studies, to include x-rays and laboratory 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

As regards the latter, the orthopedic 
examiner should determine if the veteran 
exhibits muscle spasms; loss of lateral 
spine motion, unilateral, while in the 
standing position; listing of the whole 
spine to the opposite side; or positive 
Goldthwait's sign.  The orthopedic 
examiner should also perform range of 
motion testing, expressed in degrees, and 
provide normal range of motion in each 
plane for comparison purposes.  The 
orthopedic examiner should also determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the low back is used repeatedly.  If 
so, this should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

All examination findings, along with the 
complete rationale for all opinion 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
low back disability in light of all 
pertinent evidence and legal authority, 
to include consideration both applicable 
diagnostic codes, Diagnostic Codes 5292 
and 5295; and the directives of DeLuca 
and 38 C.F.R. §§ 4.40 and 4.45.  The RO 
must provide full reasons and bases for 
its determinations, and all concerns and 
issues noted in this REMAND should be 
addressed.

4.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




